 1   EVAN R. MOSES, SBN 198099
     evan.moses@ogletree.com
 2   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
 3   400 South Hope Street, Suite 1200
     Los Angeles, CA 90071
 4   Telephone: 213-239-9800
     Facsimile: 213-239-9045
 5
     MICHAEL J. NADER, SBN 200425
 6   michael.nader@ogletree.com
     RABIA Z. REED, SBN 317288
 7   rabia.reed@ogletree.com
     OGLETREE, DEAKINS, NASH,
 8   SMOAK & STEWART, P.C.
     500 Capitol Mall, Suite 2500
 9   Sacramento, CA 95814
     Telephone: 916-840-3150
10   Facsimile: 916-840-3159
11   Attorneys for Defendant XTREME
     MANUFACTURING, LLC
12
                                 UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14

15
     RUDY GONZALEZ, an individual,                Case No. 1:20-cv-01704-NONE-SKO
16                 Plaintiff,                     ORDER STAYING ACTION PENDING
17                                                MEDIATION
            v.
18                                                  (Doc. 15)
     XTREME MANUFACTURING, LLC, a
     limited-liability corporation; and DOES 1-100,
19   inclusive,                                     Complaint Filed: December 4, 2020
20                   Defendants.                    Trial Date:      None Set

21                                                Magistrate Judge: Hon. Sheila K. Oberto
                                                                    Courtroom 7, Fresno
22

23

24

25

26
27

28

                                                   1               Case No. 1:20-cv-01704-NONE-SKO
                                                ORDER
 1            On June 15, 2021, the Parties filed a Stipulation to Request Stay of Action Pending Mediation
 2   (the “Stipulation”), requesting that the Court stay all dates and deadlines until at least 30 days after
 3   their mediation scheduled for September 7, 2021. (Doc. 15.) Pursuant to the Stipulation, and for
 4   good cause shown, IT IS HEREBY ORDERED as follows:
 5            1.      All court dates and deadlines associated with the above-referenced action are stayed
 6   until after the Parties complete their September 7, 2021 mediation; and
 7            2.      The statute of limitations for claims of unnamed collective action members who
 8   worked for Defendant from December 4, 2017 forward and who earned commissions, non-
 9   discretionary bonuses and/or other items of compensation during a workweek when he/she also
10   worked more than forty (40) hours on at least one occasion after December 4, 2017, as outlined in
11   29 U.S.C. §§ 255–256, is hereby equitably tolled from May 6, 2021 until sixty (60) calendar days
12   after the scheduled September 7, 2021 mediation; and
13            3.      In the event the case is not resolved, the Parties shall file a status report updating the
14   Court on the outcome of the mediation and the status of the case by no later than September 14,
15   2021. The dates and deadlines relating to class certification in the Scheduling Order (Doc. 14) shall
16   remain as set absent a court-approved stipulation.
17
     IT IS SO ORDERED.
18

19   Dated:        June 17, 2021                                     /s/   Sheila K. Oberto               .
20                                                        UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28

                                                          2                  Case No. 1:20-cv-01704-NONE-SKO
                                                        ORDER
